Citation Nr: 0512218	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to September 1956, from January 1957 to 
January 1961, and from August 1962 to December 1975.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Portland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
 
Essentially, the veteran contends that service connection for 
diabetes mellitus, is warranted because he was exposed to 
Agent Orange while serving in Vietnam.  It appears that the 
veteran is claiming that he was in Vietnam, specifically in 
DaNang, (and exposed to Agent Orange) while in transit to the 
USS Coral Sea, which was off the coast of Vietnam.  He also 
appears to be alleging being detailed to perform duties 
incountry in Vietnam.  Notably, his DD Form-214 reflects that 
his awards included a Republic of Vietnam unit award for 
meritorious service.  The service department indicated that 
it was unable to determine if the veteran served in-country 
(in Vietnam) and noted that he was attached to a unit that 
had credited service in the Republic of Vietnam.  The 
evidence of record does not show whether the veteran served 
with the unit while it was in Vietnam.   

There is no indication that the veteran was asked to provide 
greater detail as to his allegations of service in Vietnam, 
nor has development to verify his specific allegations been 
exhaustive.  As the claim is critically dependent on his 
ability to establish service in Vietnam, and entitlement to 
the legal presumptions afforded based on such service, as he 
has alleged incident(s) of such exposure which may be capable 
of verification, and as all means of verification are not 
exhausted, further development is necessary.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
provide greater detail regarding his 
allegations of being incountry in 
Vietnam.  He should describe his transit 
itinerary in detail.  He should provide 
details (dates, routes, units) of any 
transit through Vietnam (he alleges 
traveling through DaNang).  He should be 
asked to submit any evidence tending to 
document or verify his presence in 
Vietnam, e.g., photographs, travel 
orders.  He should also provide more 
specifics (dates, unit, location, duties 
performed, names of others in detail, 
etc.) about any presence in Vietnam on 
detail from the USS Coral Sea.  The RO 
should then arrange for exhaustive 
verification of the veteran's presence in 
Vietnam.  The RO should contact the Naval 
Historical Center and ask them for the 
command history of the USS Coral Sea to 
determine when the ship was located in 
the coastal waters off Vietnam.  It 
should be ascertained from personnel 
records when the veteran came aboard the 
Coral Sea, and if it was while the ship 
was off the coast of Vietnam, what were 
the usual modes of transport for arriving 
personnel (e.g., were they transported 
from shore by boat or helicopter).  It 
should be ascertained (with information 
from the veteran) whether he ever 
departed from the Coral Sea while it was 
off the coast of Vietnam and, if so the 
mode of transport and itinerary.   If the 
Naval Historical Center is unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  If such 
information is not available from any 
source, it should be so noted in the 
record.

2.  The RO should make a determination as 
to whether or not the veteran served in 
Vietnam.  In making the determination, 
the RO should not rely solely upon a 
statement as to whether the service 
department can conclusively establish his 
presence there, but should determine 
whether the objective evidence tends to 
support or disprove the veteran's 
accounts of his presence there.  Then the 
RO should review the claim.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


